Order, entered December 14, 1965, granting plaintiff’s motion for temporary injunction, unanimously affirmed, with $30 costs and disbursements to plaintiff-respondent, without prejudice to defendant’s right, if any, to a recovery against the plaintiff for damages sustained by reason of alleged wrongful acts of plaintiff, including unreasonable or wrongful acts, if any, occurring during the period of the temporary injunction and not authorized by the terms thereof. Special Term, in its memorandum decision, determined that “ Any claim for damages either party has against the other is reserved.” Counsel for plaintiff agreed on the argument of the appeal that an affirmance of the order might be predicated upon the aforesaid condition.
Concur — Botein, P. J., McNally, Stevens, Eager and Steuer, JJ.